Order dismissing action for lack of prosecution unless the plaintiff restore and try the action at the term commencing September 30, 1929, modified by striking therefrom the words “ unless the plaintiff restores and tries the above-entitled action for the September 30, 1929, term, and tried when reached,” and as so modified affirmed, with ten dollars costs and disbursements to appellant. Plaintiff has not satisfactorily explained her neglect to prosecute this action and the discretion of the Special Term was improperly exercised. (McGee v. Levy, 215 App. Div. 720; Regan v. Milliken Bros., 123 id. 72; Lerman v. Muller, 210 id. 860.) Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.